Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 8, 10-12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohammed et al. (Pub No. US 2012/0299173 A1, hereinafter Mohammed).
With regards to claim 1, Mohammed teaches an integrated circuit package comprising: 
one or more electronic component(s) (see Fig. 6i, electronic components 22/42/74); and 
one or more substrate(s), including a first substrate and a second substrate (see Fig. 6i, substrates 24/44/58 with first/second substrates), wherein 
said first substrate including a first cavity on a first surface of said first substrate (see Fig. 6i, first substrate 24 with a first cavity), 
said second substrate includes a second cavity on a first surface of said second substrate (see Fig. 6i, second substrate 44 with a second cavity), 17Attorney Docket No.: 100 1-0004PUS3 
said first substrate and said second substrate are stacked and coupled (see Fig. 6i, first/second substrates 24/44 stacked and coupled), and 
said one or more electronic component(s) is/are disposed inside said first cavity of first substrate and said second cavity of second substrate (see Fig. 6i, electronic components 22/42/74 disposed within first/second cavities of 24/44).

With regards to claim 8, Mohammed teaches the integrated circuit package according to claim 7, wherein said one or more electronic component(s) is/are electrically coupled to any of said cavities using a flip chip or a wirebond method (see Fig. 6i, a flip chip method utilized with solder balls).

With regards to claim 10, Mohammed teaches the integrated circuit package according to claim 7, wherein one of said one or more electronic component(s) is a power management/regulator or security sub-circuit or tamper detect circuit or router or switch or antenna or radar or phased array or modem or baseband or transceiver or mm-wave subsystem or silicon-on-insulator or amplifier or Field Programmable Gate Array (FPGA) or capacitor or resistor or inductor or processor or memory or sensor or analog-to-digital converter or digital-to- analog converter or electrical-optical converter or optical-electrical converter or Light Emitting Diode (LED) or Application-Specific Integrated Circuit (ASIC) or Through-Silicon Via (TSV) or laser or analog circuit or digital circuit or Serializer/Deserializer (SerDes) or filter or Lens or Graphics Processing Unit (GPU) or magnet or waveguide or wirebond or epoxy mold compound (EMC) or under-fill material or heat-pipe or mirror or fan or bump or fiber or accelerator/co-processor or processor core or Microelectromechanical Systems (MEMS) or membrane or heat spreader or energy source or sensing material or piezoelectric or light source or touch screen or display or Liquid Crystal Display (LCD) or organic light-emitting diode (OLED) or battery or Electromagnetic Shield (EMI) coating (see ¶3, memory devices utilized).

With regards to claim 11, Mohammed teaches the electronic package according to claim 7, wherein one of said electronic component(s) is/are stacked component(s) (see Fig. 6i, electronic components are stacked).

With regards to claim 12, Mohammed teaches the electronic package according to claim 7, wherein one of said one or more substrate(s) is a semiconductor (see Fig. 6i, substrates 24/44 are PCBs which is comprised of semiconductor).

With regards to claim 20, Mohammed teaches the electronic package according to claim 7, wherein one or more heat spreader is coupled to said electronic component(s) and/or said cavity(ies) (see Fig. 6i, heat spreaders 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed as applied to claim 7 above, and further in view of Farooq et al. (USP# 6,228,682 B1, hereinafter Farooq).
With regards to claim 9, Mohammed teaches the integrated circuit package according to claim 7, wherein one of said one or more substrate(s) contains a plurality of cavities.
In the same field of endeavor, Farooq teaches a multi-cavity structure within a semiconductor carrier in order to fit more chips within a smaller area for efficient device density (see Fig. 3 for example).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate multi-cavities within the carriers in order to fit more chips within a smaller area for efficient device density as taught by Farooq.

Allowable Subject Matter
Claims 1-6 and 13-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML